Exhibit 10.1

FOOT LOCKER, INC.

LONG-TERM INCENTIVE COMPENSATION PLAN
Amended and Restated as of March 23, 2011

          Effective as of February 1, 1981, the Board of Directors of Foot
Locker Specialty, Inc. adopted a Long-Term Incentive Compensation Plan (the
“Plan”) for certain executives of Foot Locker Specialty, Inc. and its
subsidiaries. Effective as of August 7, 1989, Foot Locker, Inc. (“Foot Locker”)
adopted the Plan, as amended. The Plan has been amended and restated from time
to time, and in accordance with the requirements of “Section 162(m) of the Code”
(as defined below), the performance goals under the Plan were initially approved
at the 1996 annual meeting of shareholders and were reapproved in 2001 and 2006.
The Plan is again amended and restated as of March 23, 2011 in the form set
forth below, subject to shareholder approval of the performance goals set forth
herein at the 2011 annual meeting of shareholders.

          The objectives of the Plan are:

                    (a) to reinforce corporate organizational and
business-development goals.

                    (b) to promote the achievement of year-to-year and
long-range financial and other business objectives such as high quality of
service and product, improved productivity and efficiencies for the benefit of
our customers’ satisfaction and to assure a reasonable return to Foot Locker’s
shareholders.

                    (c) to reward the performance of individual executives in
fulfilling their personal responsibilities for long-range achievements.

                    (d) to serve as a qualified performance-based compensation
program under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”) or any successor section and the Treasury regulations promulgated
thereunder (“Section 162(m) of the Code”).

                    (e) to award shares of Common Stock (as defined below) after
attainment of preestablished performance goals and completion of the Performance
Period (as defined below), which shall be considered “Other Stock-Based Awards”
under the Foot Locker 2007 Stock Incentive Plan or other applicable stock
incentive plan of the Company (the “Stock Incentive Plan”).

          1. Definitions. The following terms, as used herein, shall have the
following meanings:

6

--------------------------------------------------------------------------------



                    (a) “Annual Base Salary” shall mean the annual base salary
approved by the Committee with respect to the executive at the time the
performance goals are established by the Committee, as described in Section 5(b)
hereof without reduction for any amounts withheld pursuant to participation in a
“cafeteria plan” under Section 125 of the Code, a cash or deferred arrangement
under Section 401(k) of the Code or a qualified transportation arrangement under
Section 132(f) of the Code. Notwithstanding the foregoing, in the event of an
executive’s promotion during a Performance Period, such participant’s Annual
Base Salary shall reflect any salary increase paid as a result of the
participant’s promotion.

                    (b) “Board” shall mean the Board of Directors of Foot
Locker.

                    (c) “Change in Control” shall mean any of the following: (i)
the merger or consolidation of the Company with, or the sale or disposition of
all or substantially all of the assets of the Company to, any person other than
(A) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or parent entity) fifty percent (50%) or more of the combined voting
power of the voting securities of the Company or such surviving or parent entity
outstanding immediately after such merger or consolidation; or (B) a merger or
capitalization effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d-3 promulgated under the
Securities Exchange Act of 1934), of securities representing more than the
amounts set forth in (ii) below; (ii) the acquisition of direct or indirect
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Securities Exchange Act of 1934), in the aggregate, of securities of the Company
representing thirty-five percent (35%) or more of the total combined voting
power of the Company’s then issued and outstanding voting securities by any
person acting in concert as of the date of this Agreement; or (iii) during any
period of not more than twelve (12) months, individuals who at the beginning of
such period constitute the Board of Directors of the Company (referred to herein
as the “Board”), and any new director whose election by the Board or nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds (⅔) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof.

                    (d) “Committee” shall mean two or more members of the
Compensation Committee of the Board, each of whom is an “outside director”
within the meaning of Section 162(m) of the Code.

                    (e) “Common Stock” shall mean common stock of Foot Locker,
par value $0.01 per share.

7

--------------------------------------------------------------------------------



                    (f) “Consolidated Net Income” shall mean the net income of
Foot Locker and its subsidiaries for each fiscal year determined in accordance
with generally accepted accounting principles and reported upon by Foot Locker’s
independent accountants but before provision for accrued expenses net of the
related income tax reduction for payments to be made pursuant to this Plan.

                    (g) “Fair Market Value” of a share of Common Stock shall
mean the average of the closing prices of a share of such Common Stock as
reported on the Composite Tape for the New York Stock Exchange during the sixty
(60) day period immediately preceding the payment date relating to the
applicable Performance Period.

                    (h) “Individual Target Award” shall mean the targeted
performance award for a Plan Year specified by the Committee as provided in
Section 5 herein.

                    (i) “Performance Period” shall mean the period of three
consecutive Plan Years or such other period as determined by the Committee,
beginning with the Plan Year in which the award is made.

                    (j) “Plan Year” shall mean Foot Locker’s fiscal year during
which the Plan is in effect.

          2. Administration of the Plan. The Plan shall be administered by the
Committee. No member of the Committee while serving as such shall be eligible
for participation in the Plan. The Committee shall have exclusive and final
authority in all determinations and decisions affecting the Plan and its
participants. The Committee shall also have the sole authority to interpret the
Plan, to establish and revise rules and regulations relating to the Plan, to
delegate such responsibilities or duties as it deems desirable, and to make any
other determination that it believes necessary or advisable for the
administration of the Plan including, but not limited to: (i) approving the
designation of eligible participants; (ii) setting the performance criteria
within the Plan guidelines; and (iii) certifying attainment of performance goals
and other material terms. To the extent any provision of the Plan, other than
Section 7 herein, creates impermissible discretion under Section 162(m) of the
Code or would otherwise violate Section 162(m) of the Code, such provision shall
have no force or effect.

          3. Participation. Participation in the Plan is limited to officers or
other key employees of Foot Locker or any subsidiary thereof, as selected by the
Committee in its sole discretion. The Committee may from time to time designate
additional participants who satisfy the criteria for participation as set forth
herein, and shall determine when an officer or key employee of Foot Locker
ceases to be a participant in the Plan.

          4. Right to Payment. Unless otherwise determined by the Committee in
its sole discretion, a participant shall have no right to receive payment under
this Plan unless the participant remains in the employ of Foot Locker at all
times during the applicable

8

--------------------------------------------------------------------------------



Performance Period; provided, however, that notwithstanding any other provision
of the Plan, the Committee may make a pro-rata payment following the end of the
Performance Period to any participant in circumstances the Committee deems
appropriate including, but not limited to a participant’s death, disability,
retirement, or other termination of employment during the Performance Period,
provided the performance goals for the Performance Period are met. Furthermore,
upon a Change in Control the Committee may, in its sole discretion, but only to
the extent permitted under Section 162(m) of the Code (if applicable), make a
payment to any participant who is a participant at the time of such Change in
Control, on the date of the Change in Control, or as soon as practicable
thereafter, and prior to the end of the Performance Period (to the extent
determinable), which is equal to or less than the pro-rata portion (through the
date of the Change in Control) of the Individual Target Award based on (a) the
actual performance results achieved relative to the Performance Period’s
performance goals with respect to the period from the commencement of the
Performance Period to the date of the Change in Control, and (b) the performance
results that would have been achieved had the Performance Period’s Target been
met for the balance of such Performance Period. Any pro-ration required
hereunder shall be based on a fraction, the numerator of which is the number of
months completed before the termination of employment or Change in Control, as
the case may be, and the denominator of which is the number of months in the
Performance Period.

          5. Payment.

                    (a) Payment to a participant under this Plan for each
Performance Period shall be made in cash, shares of the Company’s Common Stock,
or any combination thereof, as determined by the Committee for each Performance
Period. If payment is to be made in shares of the Company’s Common Stock, the
number of shares of Common Stock shall be determined by the Committee by
dividing the achieved percentage of such participant’s Annual Base Salary
payable in Common Stock (as determined by the Committee for each Performance
Period) by the Fair Market Value of the Common Stock on the date of payment as
determined in accordance with Section 4 or 6 herein. Such achieved percentage
shall be based on the participant’s achievement of his or her Individual Target
Award. Except to the extent provided for in Section 4 hereof, payment shall be
made only if and to the extent the relevant performance goals with respect to
the Performance Period are attained. Awards of Common Stock made pursuant to
this Plan are Other Stock-Based Awards (as defined in the Stock Incentive Plan)
and are issued under and subject to, the applicable provisions of the Stock
Incentive Plan including, without limitation, Section 9 (Other Stock-Based
Awards) and Section 5 (Stock Subject to the Plan; Limitation on Grants). In the
event that any payment results in other than a whole number of shares of Common
Stock, the value of the fractional share of Common Stock shall be paid in cash.

9

--------------------------------------------------------------------------------



                    (b) At the beginning of each Performance Period (or within
the time period prescribed by Section 162(m) of the Code), the Committee shall
establish all performance goals and the Individual Target Awards for such
Performance Period and Foot Locker shall inform each participant of the
Committee’s determination with respect to such participant for such Performance
Period. Individual Target Awards shall be expressed as a percentage of such
participant’s Annual Base Salary. At the time the performance goals are
established, the Committee shall prescribe a formula to determine the percentage
of the Individual Target Award which may be payable based upon the degree of
attainment of the performance goals during the Performance Period.

                    (c) Notwithstanding anything to the contrary contained in
this Plan,

                              (1) The performance goals in respect of awards
granted to participants hereunder, shall be based on one or more of the
following criteria:

 

 

 

 

(i)

the attainment of certain target levels of, or percentage increase in, pre-tax
profit;

 

 

 

 

(ii)

the attainment of certain target levels of, or percentage increase in, division
profit;

 

 

 

 

(iii)

the attainment of certain target levels of, or a percentage increase in,
after-tax profits of Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker);

 

 

 

 

(iv)

the attainment of certain target levels of, or a specified increase in,
operational cash flow of Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker);

 

 

 

 

(v)

the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, Foot Locker’s bank debt or other long-term or short-term public or private
debt or other similar financial obligations of Foot Locker, if any, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee;

 

 

 

 

(vi)

the attainment of a specified percentage increase in earnings per share or
earnings per share from continuing operations of Foot Locker (or a subsidiary,
division or other operational unit of Foot Locker);

10

--------------------------------------------------------------------------------




 

 

 

 

(vii)

the attainment of certain target levels of, or a specified percentage increase
in, revenues, net income, or earnings before (A) interest, (B) taxes, (C)
depreciation and/or (D) amortization, of Foot Locker (or a subsidiary, division,
or other operational unit of Foot Locker);

 

 

 

 

(viii)

the attainment of certain target levels of, or a specified increase in, return
on invested capital or return on investment;

 

 

 

 

(ix)

the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on shareholders’ equity of Foot Locker (or any
subsidiary, division or other operational unit of Foot Locker);

 

 

 

 

(x)

the attainment of a certain target level of, or reduction in, selling, general
and administrative expense as a percentage of revenue of Foot Locker (or any
subsidiary, division or other operational unit of Foot Locker); and

 

 

 

 

(xi)

the attainment of certain target level of, or percentage increase in,
Consolidated Net Income.

                              In addition, performance goals may be based upon
the attainment of specified levels of Foot Locker (or a subsidiary, division or
other operational unit of Foot Locker) performance under one or more of the
measures described above relative to the performance of other corporations. The
Committee may designate additional business criteria on which the performance
goals may be based or adjust, modify, or amend those criteria.

                              (2) To the extent permitted under Section 162(m)
of the Code, unless otherwise determined by the Committee at the time the
performance goals are set and incorporated into the performance goals, the
Committee shall exclude the impact of any of the following events or
occurrences:

                              (i) restructurings, discontinued operations,
extraordinary items and other unusual or non-recurring charges;

                              (ii) any acquisition or divestiture of an
operating business during the Plan Year or Performance Period;

                              (iii) impairment charges taken under relevant
accounting rules;

11

--------------------------------------------------------------------------------



                              (iv) an event either not directly related to the
operations of the Company or not within the reasonable control of the Company’s
management; or

                              (v) a change in tax law or accounting standards
required by generally accepted accounting principles.

                              (3) In no event shall payment in respect of an
award granted for a Performance Period be made to a participant as of the end of
such Performance Period in a dollar value which exceeds the lesser of (i) 300%
of such participant’s Annual Base Salary or (ii) $5,000,000.

          6. Time of Payment. Subject to Section 4 herein, all payments earned
by participants under this Plan shall be based on the achievement of performance
goals established by the Committee and will be paid in accordance with Section 5
herein after performance goal achievements for the Performance Period have been
finalized, reviewed, approved and certified by the Committee, but in no event
later than two and one-half months following the end of the fiscal year for the
last year of the applicable Performance Period. Foot Locker’s independent
accountants shall examine as of the close of the Performance Period and
communicate the results of such examination to the Committee as to the
appropriateness of the proposed payments under the Plan.

          7. Interim Participation. Notwithstanding anything else herein, the
Committee may, in its sole discretion, grant an award hereunder to a participant
who commences employment with Foot Locker during a Plan Year. Such award is not
required to satisfy the exception for performance-based compensation set forth
in Section 162(m) of the Code.

          8. Miscellaneous Provisions.

                    (a) A participant’s rights and interests under the Plan may
not be sold, assigned, transferred, pledged or alienated.

                    (b) In the case of a participant’s death, payment, if any,
under the Plan shall be made to his or her designated beneficiary, or in the
event no beneficiary is designated or surviving, to the participant’s estate.

                    (c) Neither this Plan nor any action taken hereunder shall
be construed as giving any employee any right to be retained in the employ of
Foot Locker.

                    (d) Foot Locker shall have the right to make such provisions
as it deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of
payments made pursuant to this Plan.

12

--------------------------------------------------------------------------------



                    (e) Except with regard to an award made pursuant to Section
7 herein, the Plan is designed and intended to comply with Section 162(m) of the
Code and all provisions hereof shall be limited, construed and interpreted in a
manner to so comply.

                    (f) While Foot Locker does not guarantee any particular tax
treatment, the Plan is designed and intended to comply with the short-term
deferral rules under Section 409A of the Code and the applicable regulations
thereunder and shall be limited, construed and interpreted with such intent. All
amounts payable under the Plan shall be payable within the short-term deferral
period in accordance with Section 409A and regulations issued thereunder.

                    (g) The Board or the Committee may at any time and from time
to time alter, amend, suspend or terminate the Plan in whole or in part;
provided, that, no amendment which requires shareholder approval in order for
the Plan to continue to comply with the exception for performance based
compensation under Section 162(m) of the Code shall be effective unless the same
shall be approved by the requisite vote of the shareholders of Foot Locker as
determined under Section 162(m) of the Code. Notwithstanding the foregoing, no
amendment shall affect adversely any of the rights of any participant, without
such participant’s consent, under the award theretofore granted under the Plan.

13

--------------------------------------------------------------------------------